USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1813                                   ANTHONY JACKSON,                                Plaintiff, Appellant,                                          v.                                 ANN COWELL, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                      [Hon. Patti B. Saris, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                               Selya, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Anthony Jackson on brief pro se.            _______________            Nancy  Ankers  White,  Special  Assistant  Attorney  General,  and            ____________________        Richard  C.  McFarland,  Senior  Litigation  Attorney,  Department  of        ______________________        Correction, on brief for appellees.                                 ____________________                                   January 31, 1997                                 ____________________                      Per  Curiam.     Plaintiff brought  a civil  action                      ___________            under 42 U.S.C.    1983, alleging that he was  transferred to            Old Colony  Correctional Center ("OCCC")  in retaliation  for            his litigation activities, and  that prison officials at OCCC            interfered in  various ways  with his  access to  the courts.            Following substantial discovery,  the magistrate  recommended            granting defendants' motion  for summary judgment.  Plaintiff            objected,  and  the  district  judge undertook  an  extensive            review.  In a detailed memorandum opinion the court concluded            that plaintiff's proof  failed to create  a genuine issue  of            fact as to  one or more of the elements  necessary to sustain            each of his claims.                       Upon  a  de novo  review  of the  judgment  and the                               __ ____            issues raised in the parties' briefs, we affirm substantially                                                     ______            for  the reasons stated in the district court's opinion.  See                                                                      ___            Loc. R. 27.1.                                         -2-